Citation Nr: 1417449	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from January to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran filed an informal claim seeking service connection for depression as secondary to his service-connected diabetes mellitus.  Then in August 2010, the Veteran then filed a claim seeking service connection for posttraumatic stress disorder (PTSD), which the RO determined was encompassed by his original claim.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the Veteran's claim of service connection for an acquired psychiatric disorder.  Throughout the appeal, he has variously attributed his psychiatric condition as directly related to active duty service and as secondary to his service-connected diabetes mellitus.  However, the Board still does not have a legally adequate medical opinion necessary to adjudicate the Veteran's direct service connection claim.

In September 2009, the Veteran underwent a VA mental disorders examination.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe without psychotic features.  The examiner opined that he could not find it to be at least as likely as not that the Veteran's depression was caused or related to his service-connected diabetes mellitus.  In support of this opinion, the VA examiner stated that the Veteran's diabetes had been described as well-controlled on medication and present for the last seven or eight years.  The Veteran reported an episode of depression sometime between 1999 and 2005, followed by a degree of remission, and then exacerbation following the Veteran's recent retirement.  The examiner opined that the probable exacerbation of the Veteran's depressive symptoms were most likely attributable to difficulties adjusting to retirement, rather than to the effects of diabetes.  No opinion was given on whether the examiner believed the Veteran's depression was directly related to active duty service.

In January 2011, the Veteran was afforded another VA examination.  He was diagnosed with depressive disorder NOS ("not otherwise specified").  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, and the rationale for this finding was explained in detail.  He then stated that "it is less likely than not (less than 50/50 probability)" the Veteran's diagnosed depressive disorder "is secondary to claimed combat stressors" he experienced while in Vietnam.  However, the examiner does not provide any rationale in support of this conclusion.  The VA opinion is inadequate given the lack of any rationale to explain his opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the claims file should be returned to the January 2011 VA examiner for an addendum opinion before the Board can adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtained updated treatment records from the VA clinic in Charleston.  

2.  Then, the Veteran's claims file should be returned to the January 2011 VA examiner who conducted the PTSD examination.  If the January 2011 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following on the review of the record, and an examination if deemed necessary, the examiner is requested to address the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater)  that any diagnosed mental health condition is etiologically related to the Veteran's active duty service?  

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed mental health condition was caused by his service-connected type II diabetes mellitus? 

c.  Is it at least as likely as not (i.e., probability of 50 percent or greater)  that any diagnosed mental health condition was aggravated by his service-connected type II diabetes mellitus?  

The examiner is also informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

If the examiner must resort to speculation to answer either question, he or she should so indicate.  The examiner is also requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and should be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



